
	

113 HR 1343 IH: Project Ready STEM Act
U.S. House of Representatives
2013-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1343
		IN THE HOUSE OF REPRESENTATIVES
		
			March 21, 2013
			Ms. Fudge introduced
			 the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To amend the Elementary and Secondary
		  Education Act of 1965 to direct the Secretary of Education to award grants for
		  science, technology, engineering, and math education programs.
	
	
		1.Short titleThis Act may be cited as the
			 Project Ready STEM
			 Act.
		2.Findings and
			 Purpose
			(a)FindingsCongress
			 finds the following:
				(1)Employment projections forecast a 17
			 percent growth in the STEM fields over the next decade.
				(2)Ninety-two percent
			 of STEM occupations will require at least some post-secondary education.
				(3)While the number
			 of degrees awarded in STEM fields has increased steadily since the 1960s, the
			 overall share of STEM degrees awarded has actually shrunk in comparison to all
			 degrees conferred.
				(4)Internationally, a larger proportion of all
			 degrees awarded are in the STEM fields. While 16 percent of degrees awarded in
			 the United States are in STEM fields, nearly 50 percent of degrees awarded in
			 China, 38 percent in South Korea, and 28 percent in Germany are in STEM
			 fields.
				(5)Minorities are
			 seriously underrepresented in the science and engineering workforce in the
			 United States, with just under 6 percent of Blacks and over 5 percent of
			 Hispanics participating in the STEM workforce.
				(6)Twenty-one percent
			 of Black college students enter college with STEM majors, but only 16 percent
			 actually receive a bachelor’s degree in a STEM major.
				(7)Over
			 ½ of Black students that enroll in a 4-year university are
			 interested in STEM, but are not proficient in math.
				(8)Since 1990,
			 mathematic scores on the assessments conducted by the National Assessment of
			 Education Progress have increased for all students, but White students have
			 average scores 27 points higher than Black and Hispanic students.
				(9)After school
			 programs play an important role in addressing the achievement gap in
			 underserved communities. Studies demonstrate that STEM learning during the
			 school day is necessary but not sufficient for life-long STEM literacy.
				(10)As many as
			 8,400,000 students are enrolled in after school programs. Ethnic minority
			 children are more likely than non-minority children to participate in after
			 school programs. While 15 percent of all students are enrolled in after school
			 programs, 24 percent of Black students and 21 percent of Hispanic students are
			 enrolled in such programs.
				(b)PurposeThe
			 purpose of this Act is to prepare middle school and secondary school students
			 to be ready for opportunities in the STEM fields in college and in careers
			 through strong after school, summer, and weekend programs that focus on STEM
			 education.
			3.Amendment to ESEA
			 for STEM grantsTitle II of
			 the Elementary and Secondary Education Act of 1964 (20 U.S.C. 6601 et seq.) is
			 amended—
			(1)in the heading, by
			 inserting and STEM
			 Grants after Partnerships;
			(2)by inserting after
			 the heading of part B the following:
				
					1Math and Science
				Partnerships
					;
				and(3)by inserting after
			 section 2203 the following new subpart:
				
					2STEM
				Grants
						2211.Project ready
				STEM grant program
							(a)AuthorizationThe Secretary is authorized to award
				grants, to be known as Project Ready STEM Program grants, to
				national and regional intermediaries to establish in-school, after school,
				summer, and weekend programs that focus on science, technology, engineering,
				and math (referred to in this section as STEM) education.
							(b)ApplicationA national or regional intermediary seeking
				a grant under this section shall submit an application to the Secretary at such
				time, in such form, and containing such information as the Secretary may
				reasonably require, including the following:
								(1)The amount
				requested and the proposed use of the funds.
								(2)A description of
				how the national or regional intermediary will require a community-based
				affiliate operating a Project Ready STEM Program to provide the
				following:
									(A)A program
				description, including a description of—
										(i)the project-based
				learning that the program will use and the applicability of such projects to
				students’ lives after graduation from secondary school;
										(ii)the academic
				instruction, research model, or curriculum that the program will use;
				and
										(iii)any service-learning opportunities that
				will be available to students.
										(B)Evidence that the
				Project Ready STEM Program will primarily serve students who are traditionally
				underrepresented in STEM field careers.
									(C)A description of
				the student recruitment plan, student retention plan, and parental engagement
				plan.
									(D)A description of
				the professional development and training that the community-based affiliate
				will provide to its Project Ready STEM Program staff.
									(E)A description of
				the community-based affiliate’s collaboration with an institution of higher
				education (as defined in section 101 of the Higher Education Act of 1965 (20
				U.S.C. 10001)).
									(F)A description of how the community-based
				affiliate will enable students who participate in the program to achieve the
				goals in subsection (c).
									(c)GoalsThe goals of the Project Ready STEM
				Programs are the following:
								(1)To increase awareness of and exposure to
				current science content, scientific processes, and tools for students who are
				traditionally underrepresented in STEM field careers.
								(2)To provide STEM
				learning that is connected to workforce skills that are essential in the 21st
				century.
								(3)To increase on
				time grade promotion, the number of students who graduate high school, and the
				number of students who pursue opportunities in STEM fields.
								(4)To increase enrollment in and completion of
				more STEM related coursework in school for students who are traditionally
				underrepresented in STEM field careers.
								(5)To increase awareness of students who are
				traditionally underrepresented in STEM field careers of the opportunities after
				graduation from secondary school in STEM fields, including college majors in
				STEM and careers in STEM.
								(6)For students to
				have the experience of interacting with staff who demonstrate a positive
				attitude toward STEM fields.
								(7)To facilitate
				project-based learning and service-learning.
								(d)AllocationA national or regional intermediary that
				receives a grant under this section shall reserve—
								(1)not more than 25
				percent to provide technical and administrative assistance to and collect data
				from its community-based affiliates to which it makes subgrants;
								(2)not less than 50
				percent for subgrants to community-based affiliates that have demonstrated
				effectiveness in operating STEM programs in order for such affiliates to expand
				such STEM programs to reach more students who are traditionally
				underrepresented in STEM field careers; and
								(3)not less than 25
				percent for subgrants to community-based affiliates that do not operate STEM
				programs in order for such affiliates that seek to develop new STEM programs
				that are consistent with the goals of this section to develop and establish
				such new STEM programs.
								(e)Subgrants to
				community-Based affiliates
								(1)ApplicationA community-based affiliate seeking a
				subgrant shall submit an application to its national or regional intermediary
				at such time, in such form, and containing such information as the national or
				regional intermediary may reasonably require.
								(2)Uses of
				fundsA community-based
				affiliate that receives a subgrant under this section to operate a Project
				Ready STEM Program shall operate an in-school, after school, summer, or weekend
				program that focuses on STEM education and primarily serves students who are
				traditionally underrepresented in STEM field careers. Such program shall
				include the following:
									(A)Educational
				services that include—
										(i)an
				initial assessment of students’ progress in math, science, and reading;
										(ii)remediation and
				educational enrichment services; and
										(iii)helping students to improve their study
				skills.
										(B)Project-based
				learning opportunities.
									(C)Individualized
				instruction and tracking of student progress that is aligned with in-school
				performance.
									(3)CollaborationA
				community-based affiliate that receives a subgrant under this section shall
				collaborate with an institution of higher education to provide the services
				described in paragraph (2).
								(f)Reports
								(1)Secretary report
				to CongressThe Secretary shall submit a report annually to the
				Committee on Education and the Workforce in the House of Representatives and
				the Committee on Health, Education, Labor, and Pensions in the Senate on the
				progress that national and regional intermediaries and their community-based
				affiliates operating Project Ready STEM Programs have made toward achieving the
				goals in subsection (c).
								(2)National or
				regional intermediary report to the SecretaryA national or regional intermediary
				receiving a grant under this section shall submit a report annually to the
				Secretary at such time, in such manner, and containing such information as the
				Secretary may require, including the progress that its community-based
				affiliates operating Project Ready STEM Programs have made toward achieving the
				goals in subsection (c).
								(3)Community-based
				affiliate report to its national or regional intermediaryA community-based affiliate that receives a
				subgrant under this section shall submit a report annually to the national or
				regional intermediary that awarded such subgrant at such time, in such manner,
				and containing such information as the intermediary may require, including the
				progress its Project Ready STEM Program has made toward achieving the goals in
				subsection (c).
								(g)DefinitionsIn
				this section:
								(1)Community-based
				affiliateThe term community-based affiliate means a
				community-based organization (as defined in section 9101) that is an affiliate
				of a national or regional intermediary.
								(2)National
				intermediaryThe term national intermediary means a
				national private nonprofit organization that—
									(A)has a network
				comprised of community-based affiliates in not less than 50 urban
				communities;
									(B)has demonstrated expertise and
				effectiveness in overseeing programs to help middle school and secondary school
				students succeed, including programs to help such students become college-ready
				and career-ready; and
									(C)has operated in
				not less than 25 States continuously for not less than 20 years.
									(3)Project-based
				learningThe term project-based learning means
				learning through a broad project that includes instruction, substantive
				content, and reflection, with the goal that students who participate in the
				project will achieve a concrete goal or complete a project.
								(4)Regional
				intermediaryThe term regional intermediary means a
				private nonprofit community-based organization that—
									(A)has a network comprised of community-based
				affiliates in a prescribed region; and
									(B)has demonstrated
				expertise and effectiveness in conducting outreach and providing education
				activities to middle school and secondary school students.
									(h)Authorization of
				appropriationsThere is authorized to be appropriated to the
				Secretary to carry out this section—
								(1)$20,000,000 for
				fiscal year 2014;
								(2)$30,000,000 for fiscal year 2015;
								(3)$40,000,000 for
				fiscal year 2016; and
								(4)$50,000,000 for
				fiscal year
				2017.
								.
			
